UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2278


MARLOW L. BATES, SR.,

                    Plaintiff - Appellant,

             v.

APPLE, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-00929-JFM)


Submitted: March 28, 2017                                         Decided: March 31, 2017


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlow L. Bates, Sr., Appellant Pro Se. Will C. Autz, New York, New York, David R.
Eberhart, San Francisco, California, Rachel S. Janger, O’MELVENY & MYERS, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marlow L. Bates, Sr., appeals the district court’s order dismissing his copyright

infringement suit for failure to state a claim upon which relief could be granted. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Bates v. Apple, Inc., No. 1:16-cv-00929-JFM (D. Md.

Oct. 13, 2016). We deny Bates’ motion for the appointment of counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2